Title: From George Washington to John Rodgers, 11 June 1783
From: Washington, George
To: Rodgers, John


                  
                     Dear Sir
                     Head Quarters 11th June 1783
                  
                  I accept with much pleasure your kind Congratulations on the happy Event of Peace, with the Establishment of our Liberties & Independence.
                  Glorious indeed has been our Contest;  glorious, if we consider the prize for which we have contended, and glorious in its Issue: But in the midst of our Joys, I hope we shall not forget that, to Divine Providence is to be ascribed the Glory & the Praise.
                  Your Proposition respecting Mr Aikins Bible would have been particularly noticed by me, had it been suggested in season.  But the late Resolution of Congress for discharging Part of the Army, takg off near two thirds of our Numbers, it is now too late to make the Attempt.  It would have pleased me well, if Congress had been pleased to make such an important present to the brave fellows; who have done so much for the Security of their Country’s Rights & Establishment.
                  I hope it will not be long before you will be able to go quietly to N. York—some patience however will yet be necessary—But Patience is a noble Virtue, and when rightly exercised, does not fail of its Reward.  With much Regard & Esteem I am Dear Doctor Your most Obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  Be so good as to inform me whether Mrs Thompson is living with you, or gone into New York?  Before I retire from Service it is my wish to render her what is owing to her.
                  
                  
                     G:Wn.
                  
               